Case 5:20-cv-01053-AB-RAO Document 18 Filed 10/15/20 Page 1 of 1 Page ID #:40



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11       JAIME R. S.,1                         Case No. EDCV 20-01053 AB (RAO)
 12                       Plaintiff,
 13            v.                               JUDGMENT
 14       ANDREW SAUL,
 15                       Defendant.
 16

 17           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
 18   Recommendations of United States Magistrate Judge,
 19           IT IS ORDERED AND ADJUDGED that this action is DISMISSED without
 20   prejudice.
 21   DATED: October 15, 2020
 22
                                            ANDRÉ BIROTTE JR.
 23                                         UNITED STATES DISTRICT JUDGE
 24

 25

 26
      1
 27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
      and the recommendation of the Committee on Court Administration and Case
 28   Management of the Judicial Conference of the United States.
